Citation Nr: 0407808	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  01-06 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder to include chronic obstructive pulmonary disease and 
asthma claimed as a result of Agent Orange exposure.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had certified active service from May 1968 to 
September 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the North Little Rock, Arkansas, Regional Office (RO) which 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and a chronic pulmonary 
disorder claimed as the result of Agent Orange exposure 
residuals and denied the claims.  In August 2001, the RO 
granted service connection for PTSD; assigned a 30 percent 
evaluation for that disability; and denied service connection 
for a chronic pulmonary disorder claimed as the result of 
Agent Orange exposure residuals on the merits.  In April 
2002, the Board denied service connection for a chronic 
pulmonary disorder claimed as the result of Agent Orange 
exposure residuals.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2002, the Court granted the parties' Joint Motion 
for Remand and vacated the Board's April 2002 decision.  

In April 2000, the veteran submitted an Appointment of 
Veterans Service Organization as Claimant's Representative 
(VA Form 21-22) which named the American Legion as his 
accredited representative.  In several written statements, 
the veteran indicates an apparent desire to change his 
accredited representative.  In May 2003, July 2003, and 
December 2003, the Board requested that the veteran execute a 
new Appointment of Veterans Service Organization as 
Claimant's Representative (VA Form 21-22) if he wished to 
change his accredited representative.  The veteran failed to 
take such action.  Therefore, the Board concludes that the 
veteran remains represented by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  

The veteran has submitted an informal claim of entitlement to 
an increased disability evaluation for his malaria. He has 
also claimed that he is unable to work.   It appears that the 
RO has not had an opportunity to act upon these claims.  
Absent adjudication, a notice of disagreement, a statement of 
the case, and a substantive appeal, the Board does not have 
jurisdiction over these issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2003).  The Court has noted 
that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, these issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  



REMAND

In an April 2001 written statement, the veteran reported that 
he has been treated by Kerry F. Pennington, M.D., his family 
doctor.  In an April 2003 written statement, the veteran 
advances that he initially manifested a chronic pulmonary 
disorder secondary to either his Agent Orange exposure or his 
service-connected malaria.  He reported that he had been 
treated for breathing problems while he was in "the Reserves 
in the 1970's."  The veteran's periods of active duty, 
active duty for training, and inactive duty for training with 
the "Reserves" have not been verified.  Clinical 
documentation of the cited medical treatment is not of 
record.  The VA should obtain all relevant military, VA, and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

The veteran's service records indicate that he served in the 
Republic of Vietnam.  An April 1976 VA treatment record 
states that the veteran "works [with] chemicals."  The 
veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and severity of 
his pulmonary disability.  The VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, this 
case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  



2.  The RO should then contact the 
veteran and request that he provide 
information as to his service in "the 
Reserves."  Upon receipt of the 
requested information, the RO should then 
contact the National Personnel Records 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's complete periods of active 
duty, active duty for training, and 
inactive duty for training and (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.  

3.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
chronic pulmonary disability.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact Kerry F. Pennington, M.D., and 
all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment 
provided to the veteran.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

4.  The RO should then schedule the 
veteran for VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his chronic pulmonary disability.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
advance an opinion addressing the 
following questions:  Is it more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic pulmonary disorder had its onset 
during active service/active duty; is 
etiologically related to the veteran's 
presumed Agent Orange exposure; or is in 
any other way causally related to his 
periods of active service, active duty 
for training, or inactive duty for 
training?  Send the claims folder to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic pulmonary 
disorder to include COPD and asthma 
claimed as a result of Agent Orange 
exposure.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 


Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.   
See  M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



